ORDER
The Office of Attorney Ethics having filed a petition with the Court pursuant to Rule 1:20-11, recommending that FRANK MARTINO, III, of GIBBSBORO, who was admitted to the bar of this State in 1994, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that FRANK MARTINO, III, is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by FRANK MARTINO, III, pursuant to Rule 1:21-6, and in any fiduciary capacity, shall be restrained from disbursement except on application to this Court, and shall be transferred by the financial institution to the Clerk of *485the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of the Court;and it is further
ORDERED that FRANK MARTINO, III, be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.